REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12, and 14-16 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on June 24th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. The prior art rejections of the claims have been withdrawn.

Regarding claim 1 the closest prior art is Murakami (US 2019/0041661 A1) in view of Asakawa et al. (US 2012/0250156 A1).
Regarding claim 1, Murakami teaches a lens driving apparatus, which is for driving a lens assembly, the lens driving apparatus comprising: 
a holder having a rectangular appearance, wherein the holder comprises a holder opening and four sides; 
a cover coupling to the holder and comprising a cover opening, which is disposed correspondingly to the holder opening; 
a carrier having a central axis, wherein the carrier is for being assembled with the lens assembly, the carrier is disposed in the cover, and the carrier is displaceable relative to the holder along a direction parallel to the central axis; 

a circuit board comprising a circuit board opening, which is disposed correspondingly to the holder opening, wherein the central axis passes through both of the circuit board opening and the holder opening; 
a position detection unit disposed on the circuit board and correspondingly to the detection magnet, wherein the position detection unit is for detecting a displacement along the direction parallel to the central axis of the detection magnet; 
a coil wound around and disposed on an outer surface of the carrier; and 
at least three driving magnets disposed in the cover and correspondingly to the coil; 
wherein the holder further comprises: 
at least three first terminals positioned adjacently related to the four sides of the holder and extended outward from the holder along the direction parallel to the central axis, wherein the position detection unit is positioned adjacently related to the four sides; and 
a plurality of second terminals fixedly connected to the circuit board 
wherein the position detection unit is positioned adjacently related to one of the four side, the first three terminals are positioned adjacently related to another one of the four sides, and the side that the position detection unit is positioned is different from the side that the three first terminals are positioned.
Asakawa further teaches wherein the cover is a metal cover
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein the detection magnet and the position detection unit are respectively disposed on two sides of the holder and arranged relative to the direction parallel to the central axis. 

Regarding claims 2-10, 12, and 14-16, these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL OESTREICH/
Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872